Citation Nr: 0842279	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-00 791	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which, in pertinent part, 
granted service connection for diabetes mellitus and assigned 
an initial 10 percent rating, effective March 10, 2004, and 
from an August 2007 rating decision that granted service 
connection for PTSD and assigned a 30 percent rating, 
effective March 10, 2004. 

While the veteran's March 2005 notice of disagreement also 
initiated an appeal with respect to the claim for entitlement 
to service connection for erectile dysfunction, this claim 
was granted in a May 2007 rating decision.  As this 
constitutes a complete grant of the benefits on appeal, this 
claim is not before the Board.

In a May 2007 rating decision, the initial rating for 
diabetes mellitus was increased to 20 percent, effective 
March 10, 2004.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased 
initial evaluation for diabetes mellitus remains before the 
Board.

During the April 2007 VA examination, the examiner noted a 
mild erythematous, slightly pigmented rash in the veteran's 
groin that was diagnosed as tinea cruris and found to be 
secondary to the service-connected diabetes mellitus.  The 
issue of whether this disability warrants a separate 
compensable rating is referred to the agency of original 
jurisdiction for adjudication.  See 38 C.F.R. § 4.120, 
Diagnostic Code 7913 (2008) (providing that other compensable 
complications of diabetes are to be rated separately).

In September 2008, the veteran provided testimony at a 
hearing before the undersigned at the Board.  A transcript of 
the hearing is of record.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus has required treatment with 
an oral hypoglycemic agent, diet, and exercise; he has not 
been treated with insulin or regulation of activities by his 
physician at any time since the effective date of service 
connection.  


CONCLUSIONS OF LAW

The scheduler criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.120, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.   


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all identified records of pertinent 
treatment, including service medical records, records from 
various federal agencies, and private medical records.  
Additionally, the veteran was provided proper VA examinations 
in May 2004 and April 2007 in response to his claim for an 
increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits



Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Diagnostic Code 7913 provides that when diabetes mellitus 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet, a 20 percent 
evaluation is merited.  When insulin, restricted diet, and 
regulation of activities are required, it is evaluated as 40 
percent disabling.  Note (1) following the rating criteria 
provides that compensable complications of diabetes mellitus 
are rated separately unless they are used to support a total 
disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The criteria for a 40 percent rating for diabetes are 
conjunctive not disjunctive-i.e.  there must be insulin 
dependence and restricted diet and regulation of activities.  
"Regulation of activities" is defined by Diagnostic 
Code7913 as the "avoidance of strenuous occupational and 
recreational activities."  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007)

The veteran was provided VA examinations for diabetes 
mellitus in May 2004 and April 2007.  At his May 2004 
examination he reported that he experienced one incident per 
month of hypoglycemia.  He followed a diabetic diet and 
stated that diabetes restricted his activities, as it had 
resulted in erectile dysfunction.  

Similarly, during his April 2007 hearing, he reported having 
one hypoglycemic episode per month and being on a diabetic 
diet.  He also stated that he treated his diabetes with an 
oral pill, was not prescribed insulin, and had been told by 
his primary care physician to avoid strenuous activities.  

The veteran's VA treatment records show that his diabetes has 
been treated with oral medication, diet and exercise.  There 
is no indication that his care providers have restricted or 
regulated his activities other than to encourage exercise.  

Although the veteran testified at his September 2008 hearing 
that his activities had been restricted by his diet, there is 
no reported medical evidence of restricted activities.  In 
addition, the evidence does not show, and the veteran does 
not contend, that his diabetes mellitus requires insulin.  
Instead, he takes an oral hypoglycemic agent.  Therefore, the 
Board finds that the veteran's diabetes mellitus most nearly 
approximates the criteria associated with the currently 
assigned disability evaluation of 20 percent and that an 
increased evaluation is not warranted.  38 C.F.R. §§ 4.7, 
4.21.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

In this case, the veteran's disability is manifested by need 
for oral medication, and restricted diet.  These 
manifestations are contemplated by the rating criteria.  His 
disability has not required any periods of hospitalization 
and there has been no reported impact on employment.  
Accordingly, referral for consideration of an extraschedular 
rating.

Because there is no evidence that the disability requires 
insulin, regulation of activities, or warrants extraschedular 
consideration; the evidence is not so evenly balanced as to 
give rise to reasonable doubt.  The appeal is, therefore, 
denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.


REMAND

In October 2007 the veteran filed a notice of disagreement 
with an August 2007 rating decision granting entitlement to 
service connection for PTSD and assigning an initial 
evaluation of 30 percent, effective March 10, 2004.  As the 
veteran has not been provided a statement of the case in 
response to the notice of disagreement, a remand is required 
for the issuance of a statement of the case on this issue.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issue of 
entitlement to an initial rating in 
excess of 30 percent for PTSD.  The 
veteran should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  This issue should 
not be certified to the Board unless a 
sufficient substantive appeal is received 
by the RO.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


